  Case 20-12505-JDW        Doc 40 Filed 11/04/20 Entered 11/04/20 15:19:31                  Desc BK Tel
                             Hrg Date/Time/Location Page 1 of 1
                                                                                                  CM/ECF hrg4tel
                                                                                                      (09/14/20)


                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

In Re: Shekita Jones                                )                  Case No.: 20−12505−JDW
       Debtor(s)                                    )                  Chapter: 13
                                                    )                  Judge: Jason D. Woodard
                                                    )
                                                    )


      PLEASE TAKE NOTICE that a TELEPHONIC evidentiary hearing will be held
             on 12/1/20 at 01:30 PM
             to consider and act upon the following:
             39 − Objection to Notice of Postpetition Mortgage Fees, Expenses and Charges Filed
             by Robert Hudson Lomenick Jr. on behalf of Shekita Jones RE: (related
             document(s)37 Notice of Postpetition Mortgage Fees, Expenses, and Charges (B10
             Supplement 2) filed by Creditor U.S. Bank National Association, successor in
             interest to Bank of America, National Association, successor by merger to LaSalle
             Bank National Association as trustee for GSAMP Trust 2007−NC1 Mortgage Pa).
             (Lomenick, Robert)

      This matter will be held telephonically. All attorneys, parties and other interested parties
appearing should follow the dial in instructions below:
      1) Complete the dial in instructions below at least 5 minutes prior to the time of the
      hearing.
      2) Dial 877−336−1829, and when prompted, enter access code 5667710#.
      3) Once you are connected to the call, identify yourself by stating your name.
      4) Once your telephonic presence is acknowledged by the courtroom deputy, please mute
      your phone until further notice from the Court.
      5) Do not place the call on hold at any time during the call as this may lead to disturbing
      noises for the other call participants.
      Should you experience difficulties connecting to the telephonic hearing, please contact the
Clerk's Office at 662−369−2596.
Please note that a corporation, partnership, trust, or other business entity, other than a sole
proprietorship, may appear and act in Bankruptcy Court only through a licensed attorney.
Dated: 11/4/20
                                                        Shallanda J. Clay
                                                        Clerk, U.S. Bankruptcy Court
                                                        BY: AOH
                                                            Deputy Clerk
